DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the communication filed on February 24, 2022 in response to Non-Final Office Action.

Remarks
Pending claims for reconsideration are claims 1-20. Applicant has
Amended claims 1, 4, 6-8, 11, 14-15, and 18. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2022 was filed after the mailing date of the application 16/512612 on July 16, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on July 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent U.S. 10,362,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15:
The primary prior art applied in the Non-Final Office action Murphy (U.S. 2015/0052595 A1) discloses a secure app is installed on a mobile device which is used to create a VPN connection (Para 0061). A ticket is generated and provided to a service provider for authenticated service (Para 0134), where the device compliance is verified (Para 0130).

The secondary prior art used in the final office action Goldschlag et al. (U.S. 2016/0292694 A1) discloses “…receiving electronically encoded information related to the identity of the principal of the electronic computing device; and determining whether
the electronic computing device complies with the security policy” (Abstract). 

A newly found prior art Jain et al. (U.S. 2010/0125897 A1) discloses:	“…security agent repeatedly monitors the compliance of the endpoint device with a security policy stored on the endpoint device and only enables unrestricted access to the secure network if the endpoint device is in compliance with the security policy. In some embodiments in which it is determined that the endpoint device is not in compliance with at least one security policy, the security agent restricts access to the network by allowing the endpoint to access only a restricted portion of the network for remediation. In some embodiments, the security agent integrates with a VPN client on an endpoint device and manages one or more VPN profiles for regular and restricted network access and also allows for updating of the VPN profiles...” (Para 0006). 

	However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 8 and 15 [as identified by applicant’s remarks of 02/24/2022, specially page 11] “...generate a virtual private network (VPN) configuration associated with the application, wherein the VPN configuration routes an authentication request associated with the application through VPN connection, the VPN configuration further configured to wrap the authentication request with a security layer, the security layer comprising a transport layer security (TLS) encryption layer, wherein at least one device identification parameter is embedded into the TLS encryption layer …” along with other limitations independent claims 1, 8 and 15.
For this reason, the specific claim limitations recited in the independent claims 1, 8 and 15 taken as whole are allowed.
The dependent claims 2-7, 9-14 and 16-20 which are dependent on the above independent claims 1, 8 and 15 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431